Case 1:20-cv-04336-MKV Document 23-4 Filed 10/06/20 Page 1 of 4




                  Exhibit 4
Case 1:20-cv-04336-MKV Document 23-4 Filed 10/06/20 Page 2 of 4




 <e                        Lukas

                     Dec 1il 2018




   Probably like mid Jan?




   Just need to make sure ta xi
   look good
                                                      •
                     Ill get you a check tomorrow    •
   Thank you Mark, really
   appreciate that. Will reaches
   out in am

                             Ill send by messenger
                             tomorrow
 Case 1:20-cv-04336-MKV Document 23-4 Filed 10/06/20 Page 3 of 4




<•                     I      IS

                               •or row
Thank you. That is for ABR
Builders meaning the check.




Do you know how much can
                                                  •
you do?

                           How much you need?

500?

                 Ok. Whether i do from
                 personal or'."work i should be
                 able to do it tomorrow

Thank you Mark!

                                     You're welcome

                 Der.: 20, 20 t8 1   l'M
Case 1:20-cv-04336-MKV Document 23-4 Filed 10/06/20 Page 4 of 4




(8                         Luk

   Thank you M ark!

                                          You're welcome

                     Ore 20, ?018, 1 29 PM




   Yes i jest called it was
   delivered. Thank you cery
   much Mark



                                                        •
                                                      days?

    Yes.




                      Jan 8 2019      4   M
                                                        •
                                              Any update?
